OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
On these facts, we agree with the Appellate Division majority that defendant dealer satisfied its initial burden of proving that it was not an owner of the vehicle in question under Vehicle and Traffic Law § 128. Plaintiffs failed to raise a genuine issue of fact to support a contrary finding.
Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott, Rivera and Abdus-Salaam concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.